DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021 has been considered by the examiner.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 37-38, 44-45, 50-52, and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Dong Cong et al., "Research on the surface morphology and biocompatibility of laser rapid forming titanium implants", Chinese Journal of Oral Implantology, 2013, Vol. 18, No. 4, pp: 215-218, from IDS, in view of Jones et al. (US 20110014081 A1).
Regarding claim 51, Cong teaches “laser rapid forming (hereinafter referred to as "LRF") titanium implant is a kind of implant with a specific shape, which is gradually annealing is stress-relieving).  
Cong teaches that “the surfaces of the implants treated by sandblasting and acid etching have countless micro-sized pores or even nano-sized pores, among the irregular large undulations (20-40μm) after sandblasting, there are countless corrosion pores with diameters of about 2μm by acid etching, such that two-level, rough structure of secondary cavity are formed” (which reads upon “mechanically eroding one or more external bone contacting surfaces and the at least one internal surface surrounding the aperture of the metal orthopedic implant to impart micro-scale structures into the one or more external bone contacting surfaces and the at least one internal surface of the metal orthopedic implant, and chemically eroding one or more external bone contacting surfaces and the at least one internal surface of the metal orthopedic implant to impart nano-scale structures into the one or more external bone contacting surfaces and the at least one internal surface of the metal orthopedic implant”, as recited in the instant claim; pages 2-3).  Cong teaches that “biocompatibility is improved by sandblasting and acid etching the surface” (page 5).  Cong teaches that “In the center of the implant, there are quadrangular longitudinal tube structures, which represent micropores with tissue growth is induced in the apertures).  Cong teaches that “the acid etching treatment is beneficial to the extension of human fibrin agglomerates on the surface of the material” (page 5; surface treatment benefits not just bone contacting surfaces, but also any surface where tissue growth is desired, such as an interior surface).  Cong teaches that “the induced osteogenesis is most active at a position of 5mm from the end of the implant” (page 5).  Cong teaches that “the distance of 5mm probably provides an optimal balance between blood circulation and fluid movement” (page 5).  Cong teaches that “the titanium implant surface has a higher bone contact rate and a bone density of the penetration area after LRF and sandblasting and acid etching, as compared to pure titanium” (page 5).  Cong teaches that “the” (which reads upon “limitation”, as recited in the instant claim; page 2).  Cong teaches that “the” (which reads upon “limitation”, as recited in the instant claim; page 2).  Cong is silent regarding the orientation of the implant in the body and during the LRF process.  Specifically, Cong is silent regarding vertically additively building, the posterior side and the anterior side are external non-bone contacting surfaces, the bottom side and the top side are external bone contacting surfaces, and vertically additively building comprises producing layers from the anterior side to the posterior 
Regarding the subject limitations, in order to carry out the invention of Cong, it would have been necessary and obvious to look to the prior art for exemplary orientations of implants used in additive manufacturing.  Jones provides this teaching.  Jones teaches a method of forming metallic structures which are particularly but not exclusively applicable for use in hard or soft tissue interlock structures for medical implants and prosthesis (a process for manufacturing a metal orthopedic implant; paragraph [0074]).  Jones teaches that the structures are built in a layer-by-layer fashion (additively building the orthopedic implant; paragraph [0008]).  Jones teaches that the truncated unit cells located at the exterior surface of a built product provide a barbed effect to the product (having macro-scale structures in one or more surfaces of the implant; paragraph [0015]).  Jones teaches that it is possible to manufacture open cell structures with unit cell sizes below millimeter (macro-scale; paragraph [0098] and FIGs. 8A-8D).  Jones teaches that the OCLS “jacket” 56 as shown in FIG. 15 b will act as the porous surface coating of the femoral (bone-contacting surface) attachment (paragraph [0101]).  Jones teaches that the component and OCLS femoral coating are then merged as shown in FIG. 16 (paragraph [0101]).  Jones teaches that the component may then be built on the SLM system as shown in FIG. 17 (vertically building the implant, i.e., the bone-contacting surfaces result from one or more of the edges of the additively-laid layers; paragraph [0101] and FIG. 17A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the implant of the prior art combination, and using the vertical orientation, as taught by Jones, motivated 
Regarding claim 52, modified Cong teaches the method of claim 51 as stated above.  Cong teaches that the LRF titanium alloy specimen has a relatively rough surface before treatment, and it can be observed by the electron microscope that there are spherical particles with a diameter of 25 to 45μm on the surface of the specimen, and these particles are loosely combined with the surface (page 4).  
Regarding claim 54, modified Cong teaches the method of claim 51 as stated above.  Cong teaches that there are countless corrosion pores with diameters of about 2μm (page 3).  
Regarding claim 55, Cong teaches “laser rapid forming (hereinafter referred to as "LRF") titanium implant is a kind of implant with a specific shape, which is gradually deposited layer by layer by using titanium alloy powder in the molten pool of the high-energy beam combined with computer design and control” (which reads upon “a process for producing a metal orthopedic implant, the process comprising: additively building a metal orthopedic implant”, as recited in the instant claim; page 1).  Cong teaches that “the more obvious the crests of the grooves on the surface of the material, annealing is stress-relieving).  
Cong teaches that “the surfaces of the implants treated by sandblasting and acid etching have countless micro-sized pores or even nano-sized pores, among the irregular large undulations (20-40μm) after sandblasting, there are countless corrosion pores with diameters of about 2μm by acid etching, such that two-level, rough structure of secondary cavity are formed” (which reads upon “mechanically eroding one or more external bone contacting surfaces and the at least one internal surface surrounding the aperture of the metal orthopedic implant to impart micro-scale structures into the one or more external bone contacting surfaces and the at least one internal surface of the metal orthopedic implant and chemically eroding one or more external bone contacting surfaces or the at least one internal surface of the metal orthopedic implant to impart nano-scale structures into the one or more external bone contacting surfaces or the at least one internal surface of the metal orthopedic implant”, as recited in the instant claim; pages 2-3).  Cong teaches that “biocompatibility is improved by sandblasting and acid etching the surface” (page 5).  Cong teaches that “In the center of the implant, there are quadrangular longitudinal tube structures, which represent micropores with different diagonals, including 500, 600, 900 and 1200μm (named P500, P600, P900 and Pl200 respectively)” (which reads upon “an aperture formed through one or more of the anterior side, the posterior side, the top side or the bottom side”, as recited in the instant claim; page 5).  Cong teaches that “the induced osteogenesis can be obviously observed on P500 and P600, and in the 16th week, the induced osteogenesis occurred at a position about 5mm from the end of the two samples” (page 5; tissue growth is induced in the apertures).  Cong teaches that “the acid etching treatment is beneficial to the extension of human fibrin agglomerates on the surface of the material” (page 5; surface treatment benefits not just bone contacting surfaces, but also any surface where tissue growth is desired, such as an interior surface).  Cong teaches that “the induced osteogenesis is most active at a position of 5mm from the end of the implant” (page 5).  Cong teaches that “the distance of 5mm probably provides an optimal balance between blood circulation and fluid movement” (page 5).  Cong teaches that “the titanium implant surface has a higher bone contact rate and a bone density of the penetration area after LRF and sandblasting and acid etching, as compared to pure titanium” (page 5).  Cong teaches that “the” (which reads upon “limitation”, as recited in the instant claim; page 2).  Cong teaches that “the” (which reads upon “limitation”, as recited in the instant claim; page 2).  Cong is silent regarding the orientation of the implant in the body and during the LRF process.  Specifically, Cong is silent regarding the posterior side and the anterior side are external non-bone contacting surfaces, the bottom side and the top side are external bone contacting surfaces and the aperture is surrounded by at least one internal surface of the metal orthopedic implant, and additively building comprises producing layers from the anterior side to the posterior side or from the posterior side to the anterior side such that the top side and the bottom side result from one or more edges of the layers.  
Regarding the subject limitations, in order to carry out the invention of Cong, it would have been necessary and obvious to look to the prior art for exemplary orientations of implants used in additive manufacturing.  Jones provides this teaching.  Jones teaches a method of forming metallic structures which are particularly but not exclusively 
Regarding claim 37, modified Cong teaches the method of claim 55 as stated above.  Jones teaches that the component may then be built on the SLM system as shown in FIG. 17 (vertically building the implant, i.e., the bone-contacting surfaces result from one or more of the edges of the additively-laid layers; paragraph [0101] and FIG. 17A).  
Regarding claim 38, modified Cong teaches the method of claim 55 as stated above.  Cong teaches that Laser rapid formation (LRF) is a type of 3D printing manufacturing technology, which is gradually deposited layer by layer by using titanium alloy powder in the molten pool of the high-energy beam combined with computer design and control, and the specimens with a specific shape could be obtained by this processing (page 3; molten pool reads on melting).  
Regarding claim 44, modified Cong teaches the method of claim 55 as stated above.  Cong teaches that the LRF titanium alloy specimen has a relatively rough surface before treatment, and it can be observed by the electron microscope that there are spherical particles with a diameter of 25 to 45μm on the surface of the specimen, and these particles are loosely combined with the surface (page 4).  
Regarding claim 45, modified Cong teaches the method of claim 44 as stated above.  Cong teaches that there are countless corrosion pores with diameters of about 2μm (page 3).  
Regarding claim 50, modified Cong teaches the method of claim 55 as stated above.  Cong teaches that there are countless corrosion pores with diameters of about 2μm (page 3).  

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dong Cong et al., "Research on the surface morphology and biocompatibility of laser rapid forming titanium implants", Chinese Journal of Oral Implantology, 2013, Vol. 18, No. 4, pp: 215-218, from IDS, and Jones et al. (US 20110014081 A1), as applied to claim 55 above, and further in view of Koch, Carl C. (2007). Nanostructured Materials - Processing, Properties, and Applications (2nd Edition) - 5.3.4.1 Hot Pressing. (pp. 210-211). William Andrew Publishing.  
Regarding claim 39, modified Cong teaches the method of claim 55 as stated above.  
Cong is silent regarding wherein heat treating the implant comprises heating the implant and compressing the heated implant with hot uniaxial pressure.  
Jones teaches that a further improvement in the mechanical and microstructural properties of the porous construct may be achieved by either conventional sintering under vacuum or inert atmosphere and/or hot isostatic pressing using temperature regimes known in the state of the art (paragraph [0108]).  Cong and Jones are silent regarding wherein heat treating the implant comprises heating the implant and compressing the heated implant with hot uniaxial pressure.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Cong a 
Cong and Jones are silent regarding wherein heat treating the implant comprises heating the implant and compressing the heated implant with hot uniaxial pressure.  
Koch is similarly concerned with pressure-assisted consolidation methods (page 210).  Koch teaches that hot pressing and sinter forging involve a uniaxially applied pressure (hot pressing is uniaxial; page 210).  Koch teaches that hot pressing gives distinct advantages in comparison to pressureless sintering in achieving full densities and minimal grain growth in nanograined metals and ceramics (page 210).  Koch teaches that remarkable results–consistent theoretical or near-theoretical densities and grain sizes less than 100nm– have been achieved by hot pressing (page 210).  Koch teaches that HIP densification involves longer times and therefore grain growth is more likely to occur than in hot pressing (page 211).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the hot isostatic pressure of Jones hot uniaxial pressure, as taught by Koch because HIP densification involves longer times and therefore grain growth is more likely to occur than in hot pressing.

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dong Cong et al., "Research on the surface morphology and biocompatibility of laser rapid forming titanium implants", Chinese Journal of Oral Implantology, 2013, Vol. 18, No. 4, pp: 215-218, from IDS, and Jones et al. (US 20110014081 A1), as applied to claim 55 above, and further in view of Hot Isostatic Pressing (HIP), Isostatic Pressing Association, http://ipa-web.org/about-ip/hip.html, Oct. 16, 2016 (IPA).
Regarding claim 41, modified Cong teaches the method of claim 55 as stated above.  
Cong is silent regarding compressing the heated implant comprises hot isostatic pressure to substantially eliminate internal pores of the metal.  
Jones teaches that a further improvement in the mechanical and microstructural properties of the porous construct may be achieved by either conventional sintering under vacuum or inert atmosphere and/or hot isostatic pressing using temperature regimes known in the state of the art (paragraph [0108]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Cong an HIP step, as taught by Jones to improve in the mechanical and microstructural properties.  
Jones is silent regarding compressing the heated implant to substantially eliminate internal pores of the metal.  
IPA is similarly concerned with hot isostatic pressing (title).  IPA teaches that hot isostatic pressing is a manufacturing process which utilizes elevated temperature and isostatic gas pressure to eliminate porosity and increase density in metals, ceramics, polymers, and composite materials (page 1).  IPA teaches that this 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the HIP process of Jones to substantially eliminate internal pores, as taught by IPA because that is the purpose of HIP treatment.  When the implant of Jones includes a solid base or core, HIP treatment improves the material's mechanical properties enhancing the base or core’s ability to impart additional physical properties to the overall construct.  

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dong Cong et al., "Research on the surface morphology and biocompatibility of laser rapid forming titanium implants", Chinese Journal of Oral Implantology, 2013, Vol. 18, No. 4, pp: 215-218, from IDS, Jones et al. (US 20110014081 A1), and Hot Isostatic Pressing (HIP), Isostatic Pressing Association, http://ipa-web.org/about-ip/hip.html, Oct. 16, 2016 (IPA), as applied to claim 41 above, and further in view of Koch, Carl C.. (2007). Nanostructured Materials - Processing, Properties, and Applications (2nd Edition) - 5.3.4.2 Hot Isostatic Pressing. (p. 211). William Andrew Publishing. Retrieved from https://app.knovel.com/hotlink/pdf/id:kt004LWZQ9/nanostructured-materials/hot-pressing, previously cited.
Regarding claim 42, modified Cong teaches the method of claim 41 as stated above.  Jones teaches hot isostatic pressing using temperature regimes known in the state of the art (paragraph [0108]).  
Cong and Jones are silent regarding the HIP temperature as a proportion of the melting temperature.  Specifically, modified Cong is silent regarding wherein the hot isostatic pressure is carried out at a temperature less than 80 percent of a melting temperature of a material from which the implant body is made.  
Koch is similarly concerned with HIP (title).  Koch teaches that dense nanocrystalline materials were obtained at temperatures less than 0.3Tm (page 211).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the HIP of modified Cong at a temperature less than 30 percent of a melting temperature of a material from which the implant body is made, as taught by Koch to use a temperature regime known in the state of the art and to obtain dense nanocrystalline materials.  

Claims 46-47 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dong Cong et al., "Research on the surface morphology and biocompatibility of laser rapid forming titanium implants", Chinese Journal of Oral Implantology, 2013, Vol. 18, No. 4, pp: 215-218, from IDS, and Jones et al. (US 20110014081 A1), as applied to claims 44 and 51 above, and further in view of Su et al. (US 2010/0114303 A1).  
Regarding claims 46 and 53, modified Cong teaches the methods of claim 44 and 51 as stated above.  Cong is silent regarding wherein the micro-scale structures comprise a skewness of from about -2 to about 2.  Regarding the subject limitation, it would have been necessary and obvious to look to the prior art for exemplary amounts of skewness used in processing of surfaces for medical implants.  Su provides this teaching.  Su is concerned with the field of implantable devices or prostheses (paragraph [0015]).  Su teaches that the surface skewness (i.e., Ssk) describes the asymmetry of the height distribution histogram (paragraph [0079]).  Su teaches that exemplary range for surface skewness is -0.04 to -8.25 (Table 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the implant of the prior art combination, and adjusting and varying the skewness, such as within the claimed ranges, as taught by Su, to form a conventional implant using known and tested surface skewness predictably suitable for medical applications.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of a skewness of from -2 to 2 overlaps the range disclosed by the prior art of -0.04 to -8.25.  Accordingly, the prior art renders the claim obvious.  
Regarding claim 47, modified Cong teaches the process of claim 44 as stated above.  Cong is silent regarding wherein the micro-scale structures comprise a kurtosis of from about 1 to about 9.  Regarding the subject limitation, it would have been necessary and obvious to look to the prior art for exemplary amounts of kurtosis used in 

Response to Arguments
Applicant’s arguments with respect to claim(s) 37-39, 41-42, 44-47, and 50-55 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Examiner, Art Unit 1733